
	

114 HR 3008 IH: Sandra Day O’Connor Civic Learning Act of 2015
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3008
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Honda (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To authorize the Secretary of Education to award grants to promote civic learning and engagement,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sandra Day O’Connor Civic Learning Act of 2015. 2.Civic learning grants (a)In generalSubpart 3 of part C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6711 et seq.) is amended—
 (1)by repealing sections 2341 through 2344 and inserting the following:  2341.Civic learning grants (a)In generalThe Secretary may award competitive grants to eligible entities for the development and implementation of programs to promote civic learning and engagement, American history, geography, and economics.
 (b)Use of fundsAn eligible entity shall use a grant received under this section to develop and implement a program to promote civic learning and engagement, American history, geography, or economics through instruction, professional development, and evaluation activities that promote any of the following:
 (1)Equity through access to funding and program benefits, including— (A)programs that meet the needs of students with divergent learning styles, students of varying ethnic, racial, and socio-economic backgrounds, and students who are English language learners; and
 (B)resources that serve student populations that have not traditionally received opportunities for high quality, engaging instruction in civics, history, geography or economics, with a special emphasis on inner-city and rural underserved students.
 (2)Innovation through design, settings, and delivery, including service learning, interactive on-line programming, and other approaches to engaging students in active learning and civic participation.
 (3)Scalability through broad, cost-effective implementation and institutionalization, including— (A)use of the latest technological developments;
 (B)an emphasis on programs designed to address relevant State and National educational standards; and (C)utilization of low per-participant cost models of expanding the number of active students and teachers.
 (4)Accountability through assessment and identification of best practice models, including— (A)independent research and evaluation to help assess the effects of civic education programs on students’ knowledge, skills, and traits of character essential for the preservation and improvement of constitutional democracy;
 (B)identifying techniques that succeed with traditionally underserved student populations; and (C)evaluation of teachers’ knowledge and the adequacy of the teaching facility.
 (c)Definition of eligible entityIn this section, the term eligible entity means a nonprofit educational organization.; and (2)by redesignating sections 2345 and 2346 as sections 2342 and 2343, respectively.
				(b)Conforming changes
 (1)Section 2342 of such Act (20 U.S.C. 6715), as redesignated by subsection (a)(2), is amended— (A)in subsection (a)—
 (i)by striking organizations described in section 2343(a)(3) each place it appears and inserting organizations experienced in the development of curricula and programs in civics and government education and economic education for students in elementary schools and secondary schools in countries other than the United States; and
 (ii)by striking use funds made available under grants or contracts under section 2343 to; (B)in subsection (b), by striking the Center for Civic Education, the National Council on Economic Education, and organizations described in section 2343(a)(3) and inserting an entity specified in subsection (a);
 (C)in subsection (e), by striking described in section 2343 and inserting specified in subsection (a); and (D)in subsection (f)(2), by striking the Center for Civic Education, the National Council on Economic Education, or organizations described in section 2343(a)(3) and inserting an entity specified in subsection (a).
 (2)The table of contents of such Act (20 U.S.C. 6301 et seq.) is amended by striking the items relating to sections 2341 through 2346 and inserting the following:
					
						
							2341. Civic learning grants.
							2342. Cooperative civic education and economic education exchange programs.
							2343. Authorization of appropriations..
 (c)Authorization of appropriationsSection 2343 of such Act (20 U.S.C. 6716), as redesignated by subsection (a)(2), is amended to read as follows:
				
 2343.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2016 through 2021— (1)$28,500,000 for grants under section 2341; and
 (2)$1,500,000 for programs under section 2342..  